DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [0062], line 3, “43” should read --42--.  In paragraph [0064], line 8, “68” should read --62--.  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In claim 12, the period in line 2 should be deleted.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what multiple movements are being referred to that are into the alarm activation position.
               In view of this rejection of claim 13, the claim is rejected as best understood, on prior art, as follows.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers et al 5,408,212.
Re claim 1, Meyers et al teaches a lock in fig. 3 having an alarm function (column 8, line 17).  The lock is capable of locking a two-wheeler bicycle.  The lock includes a lock body 14, and a securing hoop defined by either the flexible hoop 16 or the rigid hoop 64.  The hoops 16 and 64 are both movable between a secured position in fig. 1 and an open position in fig. 4.  The body 14 includes a locking mechanism 54 in fig. 3 and 134 in fig. 5 (see column 10, lines 19-24) to selectively lock the hoops 16, 64 at the lock body in the securing position.  The lock body includes an alarm device 146 for outputting an alarm signal.  The locking mechanism 54, 134 can move into an unlocked position (Neutral in column 9, lines 15-18), a locked position (U-bolt position of column 9, lines 22-24) or an alarm activation position (Arm position of column 9, lines 24-29) which activates the alarm while the hoops 16 and 64 are in their locked conditions (see fig. 3 also).  The hoops are released into the open position in the unlocked position, the hoops are in the securing position and locked to the lock body in the locked position, and the alarm device is activated or able to be activated by moving the locking e=mechanism 54, 134 into the alarm activation position.

Re claim 3, element 54 is a cylinder core, and the portions of the housing 14 which surround the rotatable core 54 define a cylinder housing of a lock cylinder.  The locked position defines a first rotational position of the core 54, the alarm activation position corresponds to a second rotational position of the core 54, and the unlocked position defines a third rotational position of the cylinder core 54.
Re claim 8, the alarm activation position (column 9, lines 25-27) forms a further locked position,  wherein the alarm is deactivated in the locked (U-bolt) position (column 9, lines 22-24), and the hoops are in the securing position and locked at the lock body and the alarm is activated in the further locked position.
Re claim 13 as best understood, the alarm is activated and deactivated as the locking mechanism 54, 134 moves back and forth in multiple movements into and out of the alarm activation position.
Re claim 14, the lock has a position detector (column 10, lines 36-41) including the PCB 150, wires 114, sensor (column 9, line 55 and column 10, line 2) and the indicator 56 to determine that the locking mechanism is in the alarm activation position.
Re claim 15, the lock alarm device has at least an acoustic generator 146 (column 10, line 35).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al 5,408,212 in view of Ouellet 4,358,943.
Re claim 4, Ouellet teaches that it is well known in a key cylinder lock for a key to be inserted and removed in plural rotated key positions in figs. 6 and 7 (see column 2, lines 57-59).  It would have been obvious to modify the lock core 54 of Meyers et al such that the key may be inserted and removed in its plural positions marked in fig. 3, in view of the teaching of Ouellet, since if the key of Meyers et al were not removable in its plural rotated positions, the security of the lock would be compromised, and an unauthorized individual would be able to rotate the key between its plural positions.
Claims 5, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al 5,408,212 in view of Shabtay et al 7,665,333.
Re claim 5, Shabtay et al teaches at least one latch 7.1,8 and 7.2, 8 for engaging a hoop 10 in fig. 11 and drivable by means of a locking cylinder 2, 4 in the locked position.
Re claim 6, the lock cylinder of Shabtay et al is coupled to the latch by a deflection device 6 that deflects a rotational movement of the lock cylinder into a linear movement of the latch.
Re claim 9, the hoop 10 of Shabtay et al includes each hoop end having two locking recesses 10A as seen in figs. 11 and 12, to be engaged by the four latch portions 8 in fig. 11.  
Re claim 10, the hoop 10 of Shabtay et al includes each hoop end having two locking recesses 10A as seen in figs. 11 and 12, to be engaged by the four latch portions 8 in fig. 11.  
               Re claim 11, the latches of Shabtay et al  are each drivable in opposite senses when the cylinder core 4 is actuated between its locking and unlocking rotational positions.  
               It would have been obvious to modify the locking mechanism 54, 134 and rigid hoop 64 of Meyers et al to include multiple latches drivable in opposite senses by a deflection mechanism of a lock cylinder to engage the recesses of the rigid hoop 64 as shown in fig. 4 of Meyers et al, to provide a secure locking engagement for the hoop 64 of Meyers et al.  The latches will engage the hoop recesses .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al 5,408,212 in view of either Tsai 6,761,051 or Zuraski et al 8,225,629.
Re claim 7, Tsai teaches that it is well known to include a motor 61 with a key cylinder 51 for locking a rigid hoop 23.  Zuraski et al teaches that it is well known to provide a motor 90 with a key cylinder 80 in fig. 9 for locking hoop ends 12.  It would have been obvious to provide a motor with the locking mechanism 54, 134 of Meyers et al, in view of the teaching of either Tsai or Zuraski et al, to allow the lock to be unlocked if the key becomes lost.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Vito 2004/0045328 teaches a deflection device 92A, 92B in fig. 7 for latches 94A, 94B.  Chang 5,561,996 teaches a motor 26 and deflection device 260 for actuating latches 27 to engage hoop ends 24A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 5, 2022